UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6301



THOMAS EVERETTE CRAWFORD; JARVIS DEANGELO BROADNAX,

                  Plaintiffs - Appellants,

          v.


MICHAEL F. EASLEY; ROY COOPER,

                  Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:07-ct-03032-BO)


Submitted:     May 29, 2008                   Decided:   June 5, 2008


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Everette Crawford, Jarvis Deangelo Broadnax, Appellants Pro
Se.   Elizabeth F. Parsons, Assistant Attorney General, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Thomas Everette Crawford and Jarvis Deangelo Broadnax

appeal the district court’s order denying relief on their 42 U.S.C.

§ 1983 (2000) complaint.     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.        Crawford v. Easley, No. 5:07-ct-03032-BO

(E.D.N.C. Feb. 14, 2008).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -